DISMISS and Opinion Filed August 6, 2021




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00332-CR

                       SCOTT HARLAN RUBLE, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                On Appeal from the 397th Judicial District Court
                            Grayson County, Texas
                        Trial Court Cause No. 070815

                         MEMORANDUM OPINION
                 Before Justices Myers, Partida-Kipness, and Garcia
                         Opinion by Justice Partida-Kipness
       After Scott Harlan Ruble pleaded guilty to driving while intoxicated with two

prior convictions for DWI, the trial court found him guilty and assessed punishment

at eight years in prison, probated for four years. The trial court certified this was a

plea-bargain case and appellant had no right of appeal.

       After appellant filed a notice of appeal, we asked the parties for jurisdictional

letter briefs addressing how the Court had jurisdiction. Appellant did not respond;

the State filed a letter stating it agreed that we lack jurisdiction.

       Rule 25.2 governs the perfection of appeals in criminal cases and requires that

the trial court certify an appellant’s right to appeal. TEX. R. APP. P. 25.2(a)(2). Rule
25.2 also requires the recitations in a certification to be true and supported by the

record. See Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005)

(certification not supported by record is defective); Carender v. State, 155 S.W.3d

929, 930–31 (Tex. App.—Dallas 2005, no pet.).

       There are two basic kinds of plea bargains that affect punishment: (1) sentence

bargaining and (2) charge bargaining. See Shankle v. State, 119 S.W.3d 808, 813

(Tex. Crim. App. 2003). Sentence bargaining may be for binding or nonbinding

recommendations to the court on sentences, including a recommended “cap” on

sentences or recommendation for probation. Id. Sentence bargaining affects

punishment and constitutes a plea bargain agreement under appellate rule 25.2. Id.

       In this case, appellant signed a written plea bargain agreement in which the

State agreed to cap punishment at eight years, in exchange for, among other things,

appellant pleading guilty and waiving his right to appeal. The plea bargain

agreement is signed by appellant, his appointed counsel, the representative for the

State, and the trial court. In addition, appellant signed a separate document waving

his right to file an appeal.

       The trial judge admonished appellant in open court, stating “the State has

agreed to cap the requested sentence at no more than eight years.” He then asked

appellant, “If I follow the recommendation, you have no right of appeal; do you

understand?” Appellant replied, “Yes.” The trial court then followed the plea bargain



                                         –2–
agreement, sentenced appellant to eight years in prison, probated for four years, and

certified appellant had no right of appeal.

      Because appellant waived his right to appeal, we have no other alternative

than to dismiss this appeal.




                                              /Robbie Partida-Kipness/
                                              ROBBIE PARTIDA-KIPNESS
                                              JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
210332F.U05




                                         –3–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

SCOTT HARLAN RUBLE,                        On Appeal from the 397th Judicial
Appellant                                  District Court, Grayson County,
                                           Texas
No. 05-21-00332-CR        V.               Trial Court Cause No. 070815.
                                           Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee               Kipness. Justices Myers and Garcia
                                           participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 6, 2021




                                     –4–